Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with theQuarterly Report of New Medium Enterprises, Inc. (the “Company”) on revised Form 10-QSB for theperiod endedSeptember 30, 2006, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Irene Kuan, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the
